Citation Nr: 0937509	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  02-17 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for gastroesophageal 
reflux disorder (GERD).

2.  Entitlement to a rating in excess of 10 percent for 
dysthymic disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1978 through 
August 2000.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
GERD, rated as 0 percent disabling, and dysthymic disorder, 
rated as 10 percent disabling. 

These matters were previously before the Board in September 
2004 and February 2007, when they were remanded for further 
development.  

The Board notes that the Veteran has also sought service 
connection for osteopenia/osteoporosis and that he continues 
to assert that such should be allowed as a systemic 
condition.  A rating decision of June 2001 granted service 
connection for mechanical low back pain with osteopenia, 
rated as 10 percent disabling; service connection for 
osteopenia of the left femur was granted by an August 2002 
rating decision, which also denied service connection for 
osteopenia of the right femur.  In May 2005 - in response to 
correspondence from the Veteran - the RO requested 
information to support a claim for osteopenia in multiple 
joints; no direct response was received.  While the Veteran 
asserts that his diagnosed condition(s) of 
osteopenia/osteoporosis is (are) systemic in nature (which is 
supported by the treatment records provided), VA's rating and 
diagnostic criteria are designed to address specific 
limitations of functioning and resultant impairment of 
earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Thus, the RO's prior adjudications of the Veteran's claim(s) 
regarding osteopenia have not been inappropriate.  However, 
inasmuch as the treatment records provided throughout the 
history of this claim (including the VA examination of May 
2003) and the bulk of the Veteran's correspondence, including 
his recent August 2009 correspondence, continue to raise the 
issue of service connection for osteopenia/osteoporosis as 
either a systemic condition or as affecting multiple (or all) 
bones and joints, the same is (are) referred to the RO for 
appropriate action.  

The issue of an increased rating for GERD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action on his 
part is required.


FINDINGS OF FACT

1.  Prior to April 1, 2008, the Veteran's dysthymic disorder 
was characterized by no more than occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

2.  From April 1, 2008, the Veteran's dysthymic disorder has 
been manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety, some panic 
attacks, sleep impairment, some disturbances of motivation 
and mood, and some difficulty in establishing and maintaining 
effective work and social relationships; occupational and 
social impairment with reduced reliability and productivity 
has not been shown. 


CONCLUSION OF LAW

1.  The Veteran's dysthymic disorder warrants an initial 
rating of 10 percent prior to April 1, 2008.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.130, Diagnostic Code (Code) 9433 (2008).

2.  The Veteran's dysthymic disorder warrants a rating of 30 
percent, and no more than 30 percent, from April 1, 2008.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.130, Diagnostic Code (Code) 9433 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2002 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased rating; 
while December 2004 and July 2009 supplemental SOCs (SSOCs) 
readjudicated the matter after the appellant and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The Veteran has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  He 
has not alleged that notice in this case was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
(holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").

The Veteran's service treatment records (STRs) are associated 
with his claims file and pertinent treatment records have 
been secured.  The RO arranged for VA examinations in January 
2001 and April 2009.  The Veteran has not identified any 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.  


B.  Factual Background

On January 2001 VA examination, the Veteran reported a long 
history of depression.  He indicated that he originally 
sought testing for attention and concentration problems 
thinking he had ADHD, but the testing revealed he was 
depressed; anti-depressants were prescribed which helped with 
his memory and concentration problems.  He described himself 
as a "melancholy person" and noted that he had been 
depressed most of his life, even before his wife died two 
years prior after an extended battle with breast cancer.  He 
reported feelings of guilt, but no feelings of hopelessness 
or helplessness, no psychomotor retardation, nor any history 
of mania or hypomania.  The mental status examination showed 
the Veteran to be mildly dysphoric with a very serious 
affect, but it was otherwise unremarkable.  The examiner 
diagnosed dysthymia and assigned a Global Assessment of 
Functioning (GAF) score of 80.

In April and November 2003, the Veteran was seen at the VA 
Medical Center (VAMC) for a refill of his medications; it was 
noted that he was taking Serzone (nefazodone) for his 
dysthymia/depression.

In May 2004, the Veteran was again seen at the VAMC.  He 
stated that he had not been depressed and denied any symptoms 
of insomnia or anorexia.  He was continuing to take his 
depression medication.

In December 2005, the Veteran was seen by a private physician 
who noted that the Veteran had been struggling with 
depression since his wife died six years before.  He reported 
that he was having difficulty concentrating.  His depression 
with anxiety was noted to be doing very well since he began 
taking Dr. Weil's vitamins.

In April 2006, the Veteran was seen by a private physician 
who again noted difficulty concentrating and recommended non-
prescription supplements

In February 2009, the Veteran was seen by a private physician 
with complaints of chest pressure and tightness at the end of 
work and more recently in the morning; the symptoms had been 
occurring intermittently for two years but were worsening.  
The Veteran was concerned that it might be a heart problem; 
it was noted that his chest pressure increased when his 
anxiety/stress increased.  He was diagnosed with chest pain 
and anxiety and an EKG and graded exercise stress tests were 
recommended.

On April 2009 VA examination, the Veteran's claims file and 
VA treatment records were reviewed.  He reported that he was 
treated with anti-depressant medications by a private 
physician until 2006.  Since 2006 he was treated with 
testosterone for his osteoporosis which helped stabilize his 
mood, although he continued to have a general negative 
outlook.  He reported that a little over a year before he had 
started having chest pains daily but cardiac tests were 
negative; he had been told he suffered from anxiety, which he 
attributed to being overworked.  He stated that he constantly 
felt "somewhat depressed" since about 1996, and rated his 
depression as 3 out of 10.  He described anhedonia and stated 
he had no close friends and that he had a "high maintenance 
family."  He reported thinking about death as a relief on a 
daily basis, but denied any suicidal ideation.  He reported 
problems with concentration, very low self-esteem, and 
feelings of hopelessness.  He denied having any problems 
sleeping, eating, or any recent changes in his appetite or 
his weight.  The Veteran indicated that he was intimidated by 
the thought of a romantic relationship, and was not "as 
present" as he should be with his children.  He also 
reported that during periods of significant stress or when he 
felt more depressed he lost concentration and took longer to 
perform tasks.  The examiner assigned a GAF score of 53, 
noting that the Veteran had moderate social problems, such as 
not wanting to connect with friends or socialize with people 
outside his family and problems connecting with his family.  


C.  Legal Criteria and Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Dysthymic disorder is rated under Code 9433, which is 
governed by the General Rating Formula for Mental Disorders 
at 38 C.F.R. § 4.130.  Occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication, carries a 10 percent disability rating.  
Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), merits a 30 
percent disability rating.  Occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, is given a 50 percent disability rating. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 71-80 is appropriate 
where those symptoms which are present are "transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in 
schoolwork.)"  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), 46 (4th ed. 1994).  A score of 51-60 is 
appropriate where there are "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id. at 47.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21 

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

This is an appeal from the initial rating assigned with the 
grant of service connection; hence, "separate ratings can be 
assigned for separate periods of time based on facts found."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
finds that staged ratings are warranted, as explained below.

Prior to April 1, 2008

For this period of time, the Veteran's dysthymic disorder has 
been rated as 10 percent disabling under Code 9433.  The 
record relating to the Veteran's mental health between 
service separation and April 1, 2008 consists primarily of 
the January 2001 VA examination report, with a few references 
in VA and private treatment records.  

The VA examiner noted that the Veteran reported no feelings 
of hopelessness or helplessness, that his mental status 
examination was "unremarkable," and assigned a GAF score of 
80.  As noted above, a GAF score of 80 is warranted for mild 
symptoms which are transient in nature and result in no more 
than slight impairment in social or occupational functioning.  

The Veteran's private physicians noted that his depression 
and anxiety seemed to be responding to treatment, although he 
reported some difficulty concentrating.  His anti-depressants 
were discontinued in 2006, although his moods were somewhat 
stabilized by the testosterone prescribed for his 
osteopenia/osteoporosis.

In light of this evidence, the Board finds that a disability 
rating of 10 percent is appropriate for the period of 
September 1, 2000 through April 1, 2008.



From April 1, 2008

The April 2009 VA examination report indicates a worsening of 
the Veteran's dysthymic disorder, beginning approximately one 
year before.  At that time, he began experiencing frequent 
panic attacks which were severe enough to require medical 
testing for heart problems.  He reported thinking about death 
as a relief on a daily basis and problems with his memory, 
concentration, and ability to follow instructions.  In 
addition, the VA examiner assigned a GAF score of 53, 
indicative of moderate difficulty in social and occupational 
functioning.  Thus, the Board finds that his symptoms more 
closely approximate the criteria for a 30 percent disability 
rating, beginning April 1, 2008 (the approximate onset date 
of his panic attacks).

The Board has considered whether a still higher rating (50%) 
may be in order.  Inasmuch as the Veteran continues to be 
employed as a school teacher and there is no evidence in the 
record to suggest a reduced reliability and or productivity 
in the Veteran's occupational and social functioning, or 
impaired judgment or abstract thinking, or other disturbances 
of motivation and mood, the Board finds that a further 
increase in his disability rating is not warranted.

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record. 
 There is nothing in the record to suggest that the schedular 
criteria are inadequate.  The symptoms (and associated 
impairment/limitations) shown are entirely encompassed by the 
schedular criteria.  Furthermore, the disability picture 
presented by the Veteran's service connected dysthymic 
disorder is not exceptional.  The record shows that he does 
not have any restrictions in his work (nor in ordinary daily 
activities) as a result of his disability beyond those 
contemplated by the rating criteria.  Consequently, referral 
for extraschedular consideration is not warranted.  See 
38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  




ORDER

An initial rating in excess of 10 percent for the Veteran's 
dysthymic disorder is denied for the period prior to April 1, 
2008.

A staged increased rating of 30 percent is granted for the 
Veteran's dysthymic disorder, effective April 1, 2008, and 
subject to the regulations governing payment of monetary 
awards.


REMAND

The Veteran's GERD has been rated as analogous to a hiatal 
hernia under 38 C.F.R. § 4.114, Code 7346.  Under Code 7346, 
a 10 percent rating is assigned for two or more of the 
symptoms for the 30 percent evaluation, but of less severity.  
A 30 percent rating is assigned when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation is assigned for hiatal hernia with 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

Although the Veteran has been afforded two VA examinations 
and the claims file contains records of his private and VA 
treatment for his GERD, the evidence of record is lacking 
information necessary to properly adjudicate his increased 
rating claim, specifically information which would make it 
possible to determine whether his disability is currently 
"productive of considerable impairment of health."  In 
particular, the record does not reflect that the Veteran has 
ever been tested for anemia, and contains no information 
regarding any weight loss which may be attributable to his 
condition.  Further, the Veteran has indicated that the VA 
examination reports are incomplete, as they fail to note that 
he experiences pyrosis, regurgitation, and substernal and 
shoulder pain on a regular basis.

Where the record does not adequately reveal the current state 
of disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination 
that considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule an examination whenever evidence 
indicates that there has been a material change in disability 
or that the current rating may be incorrect.  38 C.F.R. § 
3.327(a) (2008); see Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  Inadequate medical evaluation frustrates 
judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 
(1995).  In this case, the duty to assist requires that the 
appellant be afforded a VA examination of the digestive 
system by a physician to determine the current degree of 
severity of his service-connected GERD.  Under the 
circumstances, the Board finds that this case must be 
remanded to the RO to obtain a new VA examination of the 
digestive system to resolve the increased rating issue on 
appeal.

In addition, updated treatment records (from both private and 
VA providers) are also pertinent to the matter at hand.  The 
most recent (private) records in the claims file are from 
treatment rendered February 2009.  Records of any subsequent 
treatment should be sought and associated with the claims 
file on remand.


Accordingly, the case is REMANDED for the following:


1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his GERD 
(records of which are not already 
associated with his claims file), and to 
provide any releases necessary for VA to 
secure records of such treatment or 
evaluation.  Of particular interest are 
any records of treatment since February 
2009.  The RO should obtain for the record 
copies of the complete records of all such 
treatment and evaluation from all 
identified sources. 

2.  The Veteran should also be afforded a 
gastrointestinal examination to determine 
the severity of his service-connected 
GERD.  The claims folder must be made 
available to the examining physician and 
the physician should state that he/she has 
reviewed the claims folder in the report 
of examination.  All tests and studies 
deemed necessary by the examiner should be 
performed.  The examiner should report the 
pertinent medical complaints, symptoms and 
clinical findings in detail.  The examiner 
should specifically note whether the 
Veteran's GERD causes pain, vomiting, 
material weight loss and hematemesis or 
melena or anemia, persistently recurrent 
epigastric distress with dysphagia, 
pyrosis, and regurgitation, whether the 
Veteran has substernal or arm or shoulder 
pain due to GERD, and whether his GERD 
symptoms are productive of considerable or 
severe impairment of health, or whether 
his health is unimpaired by GERD.  (With 
respect to weight loss, it should be noted 
whether there has been a loss of 20 
percent of a baseline weight, sustained 
for three months or longer, or whether 
there has been a loss of 10 to 20 percent 
of the baseline weight, sustained for 
three months or longer.  (Baseline weight 
is the average weight for a 2-year period 
preceding onset of the disease.)  
38 C.F.R. § 4.112.)  

If the examiner must resort to 
speculation, he or she should so indicate 
and explain why it would be speculative to 
respond. The examiner is also requested to 
provide a rationale for any opinion 
expressed.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


